third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b03 ------------- posts-105835-09 uilc date april to associate area_counsel kansas city small_business self-employed from senior technician reviewer branch passthroughs special industries subject --------------------------- this chief_counsel_advice responds to your request for assistance in accordance with sec_6110 of the internal_revenue_code this advice may not be used or cited as precedent legend existing s_corporation ---------------------------------- roth corporation ------------------------------------- shareholders of existing corporation father son son amount1 amount2 amount3 -------------------------------------------------- -------------------------------------------- ------------------------------------------ --------------- ------------- ------------- posts-105835-09 amount4 month1 month2 month3 month4 year1 year2 year3 ------------- ------ --------------- -------------- -------------- ------- ------- ------- issue sec_1 whether the transaction engaged in by father son1 son2 existing s_corporation and roth corporation is the same as or substantially_similar to the transaction identified in notice_2004_8 2004_1_cb_333 as a listed_transaction whether father son1 son2 existing s_corporation and roth corporation participated in the transaction in year1 and year2 under sec_1_6011-4 of the income_tax regulations and whether the penalty for failure to disclose participation in a listed_transaction under sec_6707a applies to father son1 son2 existing s_corporation and roth corporation conclusion sec_1 the transaction engaged in by father son1 son2 existing s_corporation and roth corporation is the same as or substantially_similar to the transaction identified in notice_2004_8 as a listed_transaction father son1 son2 existing s_corporation and roth corporation participated in the transaction in year1 but not in year2 and the penalty under sec_6707a for failure to disclose participation in a listed_transaction is effective for returns and statements the due_date for which is after date and which were not filed before that date the form_8886 disclosure statement was due when the year1 returns were filed and the taxpayers’ returns were all filed prior to date therefore sec_6707a posts-105835-09 does not apply to father son1 son2 existing s_corporation and roth corporation facts father son1 and son2 are the shareholders of existing s_corporation an s_corporation roth corporation is an s_corporation that was incorporated in month1 of year1 all parties are calendar_year taxpayers in month2 of year1 father son1 and son2 each created a roth_ira and contributed cash in the amount of the dollar_figure annual contribution limit for year1 father son1 and son2 then directed their respective roth iras to purchase all of the outstanding shares of roth corporation thus roth corporation was initially capitalized in the amount of dollar_figure and each roth_ira owned one-third of roth corporation existing s_corporation entered into an administrative services agreement with roth corporation in month3 of year1 under this agreement existing s_corporation was required to pay to roth corporation a minimum annual management fee in exchange for services purportedly to be provided by roth corporation to existing s_corporation prior to the release of notice_2004_8 existing s_corporation paid roth corporation a total of approximately amount1 in month4 of year1 pursuant to the administrative services agreement after the release of notice_2004_8 roth corporation paid a portion of that amount amount2 back to existing s_corporation in year2 claiming that roth corporation was overpaid in year1 no payments were made by existing s_corporation to roth corporation under the administrative services agreement in year2 during month3 of year1 through the end of year2 amount3 was distributed from roth corporation to the roth iras roth corporation was dissolved and liquidated in month4 of year2 each of the three shareholder roth iras received a liquidation distribution of amount4 existing s_corporation claimed a deduction for the management fees paid to roth corporation on its form_1120s for year1 which ultimately passed through to father son1 and son2 roth corporation reported the receipt of the management the roth corporation capitalization transaction terminated roth corporation’s s election because an ira is not an eligible shareholder of an s_corporation this transaction may also constitute a prohibited_transaction under sec_4975 potentially causing a loss of the exemption of each ira under sec_408 and a distribution of each ira to its participant for such year however neither of these potential consequences alters the analysis with respect to whether the transaction constitutes a listed_transaction for purposes of sec_1_6011-4 pursuant to sec_1366 the shareholders of existing s_corporation were required to take into account on posts-105835-09 fees in its income for year1 all the parties filed their year1 returns prior to date none of the parties filed form_8886 to disclose the transaction in year3 existing s_corporation roth corporation father son1 and son2 timely elected to participate in the global_settlement initiative under announcement with respect to the notice_2004_8 listed transactions law the regulations under sec_6011 that are applicable to the present case are sec_1_6011-4 as finalized in td cfr td is effective for transactions entered into on or after date sec_1_6011-4 provides that every taxpayer that has participated in a reportable_transaction and who is required to file a tax_return must attach to its return for the taxable_year a disclosure statement in the form prescribed sec_1_6011-4 provides that a reportable_transaction is a transaction described in sec_1_6011-4 through b the term transaction includes all of the factual elements relevant to the expected tax treatment of any investment_entity plan or arrangement and includes any series of steps carried out as part of a plan sec_1_6011-4 provides that a listed_transaction is a transaction that is the same as or substantially_similar to one of the types of transactions that the internal_revenue_service irs has determined to be a tax_avoidance transaction and identified by notice regulation or other form of published guidance as a listed_transaction sec_1_6011-4 provides that a taxpayer has participated in a listed_transaction if the taxpayer's tax_return reflects tax consequences or a tax strategy described in the published guidance that lists the transaction under sec_1_6011-4 a taxpayer also has participated in a listed_transaction if the taxpayer knows or has reason to know that the taxpayer's tax benefits are derived directly or indirectly from tax consequences or a tax strategy described in published guidance that lists a transaction under sec_1_6011-4 published guidance may identify other types or classes of persons that will be treated as participants in a listed_transaction sec_1_6011-4 provides that the term substantially_similar includes any transaction that is expected to obtain the same or similar types of tax consequences and that is either factually similar or based on the same or similar tax strategy receipt their individual income_tax returns their pro_rata share of existing s corporation’s items of income including tax exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and nonseparately_computed_income_or_loss td was subsequently modified by td 2004_1_cb_429 for transactions entered into on or after date and has since been modified posts-105835-09 of an opinion regarding the tax consequences of the transaction is not relevant to the determination of whether the transaction is the same as or substantially_similar to another transaction further the term substantially_similar must be broadly construed in favor of disclosure sec_1_6011-4 provides that a taxpayer required to file a disclosure statement under sec_1_6011-4 must file a completed form_8886 in accordance with the instructions to the form sec_1_6011-4 provides in part that a disclosure statement for a reportable_transaction must be attached to the taxpayer's tax_return for each taxable_year for which a taxpayer participates in a reportable_transaction in addition a copy of the disclosure statement must be sent to otsa at the same time that any disclosure statement is first filed by the taxpayer pertaining to a particular reportable_transaction in the case of a taxpayer that is a partnership or s_corporation the disclosure statement for a reportable_transaction must be attached to the partnership's or s corporation's tax_return for each taxable_year in which the partnership or s_corporation participates in the transaction under the rules of sec_1_6011-4 sec_1_6011-4 provides that if a transaction becomes a listed_transaction after the filing of the taxpayer's final tax_return reflecting either tax consequences or a tax strategy described in the published guidance listing the transaction or a tax_benefit derived from tax consequences or a tax strategy described in the published guidance listing the transaction and before the end of the statute_of_limitations period for that return then a disclosure statement must be filed as an attachment to the taxpayer's tax_return next filed after the date the transaction is listed sec_6707a provides that any person who fails to include on any return or statement any information with_respect_to_a_reportable_transaction which is required under sec_6011 to be included with such return or statement shall pay a penalty in the amount determined under sec_6707a sec_6707a provides that the amount of the penalty under sec_6707a with respect to a listed_transaction shall be a dollar_figure in the case of a natural_person and b dollar_figure in any other case sec_6707a is effective for returns and statements the due_date for which is after date and which were not filed before such date in notice_2004_8 the service identified transactions that are the same as or substantially_similar to transactions described in the notice as listed transactions for purposes of sec_1_6011-4 and sec_301_6111-2 and sec_301_6112-1 of the procedure and administration regulations effective date the date the notice was released to the public transactions identified as listed transactions in notice_2004_8 include arrangements in which an individual related_persons or a business controlled by such individual or related_persons engage in one or more transactions with a corporation including contributions of property to such corporation substantially_all the shares of which are owned by one or more roth iras maintained posts-105835-09 for the benefit of the individual related_persons or both the transactions are listed transactions with respect to the individuals for whom the roth iras are maintained the business if not a sole_proprietorship that is a party to the transaction and the corporation substantially_all the shares of which are owned by the roth iras the transactions described in the notice have been designed to avoid the statutory limits on contributions to a roth_ira contained in sec_408a analysis in determining if the transaction entered into in this case is the same as or substantially_similar to the listed_transaction described in notice_2004_8 we consider whether the transaction is expected to obtain the same or similar types of tax consequences and is either factually similar or based on the same or similar tax strategy as the notice_2004_8 transaction we construe the term substantially_similar broadly in favor of disclosure we have determined that the tax consequences expected to be obtained in the transaction entered into in this case are the same or of a similar type as the tax consequences obtained in the listed_transaction identified in notice_2004_8 and that the transaction is either factually similar or based on the same or similar tax strategy in the notice_2004_8 transaction an individual related_persons or a business controlled by such individual or related_persons engage in one or more transactions with a corporation including contributions of property to such corporation substantially_all the shares of which are owned by one or more roth iras maintained for the benefit of the individual related_persons or both the transactions described in notice_2004_8 have been designed to avoid the statutory limits on contributions to a roth_ira contained in sec_408a in this case father son1 and son2 were able to transfer value over the annual roth_ira contribution limit from existing s_corporation a business controlled by father son1 and son2 to the roth iras which were maintained for the benefit of father son1 and son2 through the use of roth corporation the value transferred was in the form of payments of the annual management fee from existing s_corporation to roth corporation during year1 these payments increased the value of the shares of roth corporation stock held by the roth iras the increase in value of the roth corporation stock represents an unfair value shift from father son1 and son2 into their respective roth iras therefore the transaction in this case is the same as or substantially_similar to the transaction identified as a listed_transaction in notice_2004_8 under sec_1_6011-4 a taxpayer participates in a listed_transaction if the taxpayer’s tax_return reflects tax consequences or a tax strategy described in the published guidance that lists the transaction father son1 son2 existing s_corporation and roth corporation participated in the listed_transaction in year1 because their respective returns reflected the tax consequences or tax strategy described in notice_2004_8 existing s_corporation reflected on its year1 return a deduction for the payment of the annual management fee father son1 and son2 also reflected on their returns a deduction for their share of the payment of the annual posts-105835-09 management fee roth corporation reflected on its year1 return income from the annual management fee father son1 son2 existing s_corporation and roth corporation did not participate in the listed_transaction in year2 because their returns did not reflect the tax consequences or tax strategy described in notice_2004_8 no payments were made to roth corporation from existing s_corporation nor were any other transfers of value made to roth corporation from existing s_corporation father son1 or son2 in year2 because father son1 son2 existing s_corporation and roth corporation participated in a notice_2004_8 listed_transaction in year1 each was required to disclose their participation by attaching form_8886 to their respective year1 return and sending a copy of the form_8886 to otsa father son1 son2 existing s_corporation and roth corporation failed to attach form_8886 to their respective year1 returns and failed to send a copy to otsa therefore they each failed to comply with the requirements under sec_1_6011-4 in year1 with respect to the transaction sec_6707a is effective for returns and statements the due_date for which is after date and which were not filed before that date consequently the penalty under sec_6707a is not applicable to father son1 son2 existing s_corporation and roth corporation for their failures to disclose properly under sec_6011 with respect to their year1 returns because the form_8886 disclosure statement was due when the year1 return was filed which was prior to date this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ----------------------- at --------------------- if you have any further questions s by _____________________________ tara p volungis senior technician reviewer branch passthroughs special industries
